         Case 1:21-mj-00583-GMH Document 1-1 Filed 08/31/21 Page 1 of 2



                                   STATEMENT OF FACTS

        On August 29, 2021, at approximately 5:05PM, Metropolitan Police Department (“MPD”)
Officers Vanriel and Pantaleon were working as Traffic 1, utilizing a marked police cruiser. While
conducting traffic enforcement in the District of Columbia, Officer Vanriel observed a burgundy
Mercury with Virginia tags UBB8249 traveling eastbound in the 3000 block of Benning Road,
NE, Washington DC. Officers had a clear view inside the vehicle and observed that the front-seat
passenger did not have on a seat belt. The officers engaged the cruiser’s emergency equipment and
conducted a traffic stop in the 3300 block of Benning Road, NE. Officer Vanriel approached the
driver side of the vehicle while officer Pantaleon approached the passenger side of the vehicle.
The driver was later identified as Deangelo Tyrone Jenkins (hereinafter the “defendant”). The
vehicle had two additional occupants – one individual in the front passenger seat and another
individual in the rear driver’s side passenger seat.

        Officer Vanriel asked the defendant for his driver’s license and registration of the vehicle.
Officer Vanriel also advised the defendant of the purpose of the traffic stop. The defendant
provided a District of Columbia Learner’s Permit. Officer Vanriel conducted a Washington Area
Law Enforcement System (WALES) check of the defendant’s permit. The check revealed that the
defendant’s permit was expired and had been expired since 2018. Officer Vanriel returned to the
vehicle and asked the defendant to step out of the vehicle in order to place him under arrest for No
Permit.

        After the defendant stepped out of the vehicle, Officer Vanriel conducted a pat down of the
defendant. Officer Vanriel felt a hard object in the defendant’s groin area. Based on Officer
Vanriel’s training and experience, he immediately recognized the object to be a firearm. A search
of the defendant’s groin area, in between multiple layers of undergarments, Officer Vanriel
recovered a 40-caliber green polymer 80 Privately Made Firearm (“PMF”) also commonly referred
to as a “ghost gun” with a black Glock 22 upper receiver (slide). The Glock receiver had a serial
number of CWF482. The lower receiver did not have a serial number. The firearm was loaded
with one round of .40 caliber ammunition in the chamber and 14 rounds of .40 caliber ammunition
in a 15-round capacity magazine. There are no firearms manufacturers in the District of Columbia.
Therefore, the firearm and ammunition recovered must have traveled in interstate commerce.

        After conducting a search incident to arrest of the defendant, MPD also recovered a clear
plastic bag with a white rock-like substance from the defendant’s right pants’ coin pocket. A
portion of the substance was field-tested and yielded a positive reaction for cocaine base. In the
same pocket, officers also recovered another clear plastic bag which contained a dark rock-like
substance.

        A criminal history check of the defendant through the National Crime Information Center
(NCIC) and the JUSTIS system confirmed that the defendant has prior felony convictions in the
District Court for the District of Columbia for Unlawful Possession of a Firearm and Unlawful
Possession of a Controlled Substance-Cocaine, case number 17-cr-223 (TJK). The defendant was
sentenced to forty-three (43) months of incarceration for the Unlawful Possession of a Firearm
convictions and a consecutive four (4) months for the Unlawful Possession of Cocaine, followed
by 36 months of supervised release. The defendant was on supervised release for these convictions
at the time of his arrest in this case. In addition, the defendant was convicted in D.C. Superior
Court for Carrying a Pistol Without a License, case number 2016-CF2-010154. The defendant was
        Case 1:21-mj-00583-GMH Document 1-1 Filed 08/31/21 Page 2 of 2



sentenced to twenty-one (21) months of incarceration. The defendant was also convicted in D.C.
Superior Court of Armed Robbery and felony Destruction of Property. The defendant was
sentenced to four (4) years of incarceration for the Armed Robbery and one (1) year of
incarceration for the Destruction of Property, to run concurrently to one another. Therefore, the
defendant was aware at the time of his arrest in this case that he had prior convictions for crimes
punishable by more than one year.


                                             _________________________________
                                             OFFICER MARGODANE VANRIEL
                                             METROPOLITAN POLICE DEPARTMENT


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 31st day of August 2021.
                                                                   Digitally signed by G.
                                                                   Michael Harvey
                                                                   Date: 2021.08.31 11:37:53
                                                                   -04'00'
                                             ___________________________________
                                             G. MICHAEL HARVEY
                                             U.S. MAGISTRATE JUDGE
